The opinion of the court was delivered by
Servant, J.
The defendants were bound by their contract to transport the wheat from Pittsburgh to Philadelphia, and have shown no legal excuse for refusing to do so. The question is, what is the measure of damages to be paid by.a carrier for violating such a contract? The defendants contend, that the damages should be merely nominal, unless the plaintiffs show that they could no.t get the wheat carried by some, other person. But we think it is the duty of the defendants to do this if practicable, and not of the plaintiffs. Then as the defendants have not'fulfilled their engage*422ment, the next thing he ought to do, is to place the plaintiffs in the same situation as if they had fulfilled it. They ought to be indemnified. The wheat was a consumable article of merchandize, at its port of destination, calculated for salé in the market there, where the price fluctuates from day to day, and sometimes from hour to hour. The market value of the article there, at the time it would probably have arrived and been ready for sale, is what it would have been worth to the plaintiffs, and the difference between that and the value at the place of shipment, added to the cost of freight, is the amount of loss which the plaintiffs have sustained. In Bracket v. M’Nair, 14 Johns. 170, this rule was recognized. It was an action for a breach of contract to transport salt from A to B, and it appeared that other vessels sailed, and there was no reason why the plaintiff’s salt was not carried at the time agreed on; the difference between the value of the salt at A, and its increased value at B, was deemed the proper measure of damages. This rule seems tó be fair and reasonable, and the only one by which justice can be done between the parties. There is no reason why carriers who engage with merchants to transport merchandize, should not be held to a strict performance of their engagements, and that is to be done by obliging them to indemnify the shippers fully. Here, it would seem, the market price in Philadelphia was two dollars and six cents per bushel; but the jury were permitted to give less, if they believed the plaintiffs’ vendee had sold the wheat at one dollar and 80.cents, and of this direction the defendants had no cause to complain.
Judgment affirmed.